Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 03/18/2019. Claims 1-19 are currently pending in the application.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  In claim 1, the “attempt the question paper” limitation reads awkwardly.  It appears the claim was intended to recite “attempting to answer the question paper”.  
	Appropriate correction is required.
The use of possessive pronouns (its and their) or terms used to refer to the object of a clause (them) in a claim makes reference to claim elements instead of positively reciting the claim elements which generally renders the claim ambiguous. The instant claims provides numerous recitations of “their” (claims 1, 18 and 19), its (claims 3 and 7), and “them” (claims 1, 18 and 19). Applicant is suggested to positively recite each and every referenced claim element to resolve the issues noted above. For example, if “their” in “…the users using their receiving paper devices” is supposed to refer to “the users”, then Applicant could amend the claim to recite “using the receiving paper devices of the users”. As another example, “…wherein the switching ON results them to turn into a receiving mode (212)” could read “…wherein the switching ON results in the plurality of receiving paper devices to turn into a receiving mode (212)”.

In claim 2, for consistency purposes, Applicant is suggested to amend the claim to replace “the receiving paper devices” with “the plurality of receiving paper devices”.
	Appropriate correction is required.
In the preamble of claim 18, “A system a system (100) for distributing…” should read “A system (100) for distributing…””.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in
claim 1, it is unclear whether the two recitations of “a plurality of receiving paper devices” (lines 6-7 and 15) are intended to refer to same or different “plurality of receiving paper devices”. It is further unclear which of the two “plurality of receiving paper devices” subsequent recitations of “the plurality of receiving paper devices
In claim 1, there is a lack of antecedent basis for “…the pre-mapped one or more MAC numbers” (line 12) in claim 1.
Additionally in claim 1, there is a lack of antecedent basis for “the users” (lines 26 and 30). There is also a lack of antecedent basis for “the user” (line 29).
Furthermore in claim 1, in regard to “the users using the plurality of receiving paper devices” and “the users using their receiving paper devices” limitations, it is unclear how the users use “the plurality of receiving paper devices”. In particular, it is unclear whether each user uses a corresponding paper device of the plurality of paper devices or each user uses any number of the plurality of paper devices.
Moreover, the recitation of “sending the first question paper from the master paper device and the first receiving paper device to the remaining plurality of receiving paper devices corresponding to the first list of MAC numbers (218)” is ambiguous. In particular, it is not clear how “the first question paper” is being sent from two devices.
There is a lack of antecedent basis for “the movement” in claim 3.
In claim 1, it is unclear which of the “one or more question papers” the recitation of “the question paper” (line 29) is intended to refer to.
There is a lack of antecedent basis for “…the content” in claim 1 (line 3), claim 18 (line 3) and claim 19 (line 4).
In claim 18, there is a lack of antecedent basis for “the user” (line 31). There is also a lack of antecedent basis for “the users” (line 33).
There is a lack of antecedent basis for “…the mapped one or more MAC numbers
There is a lack of antecedent basis for “…the pre-mapped one or more MAC numbers” in claim 19.
In claim 19, there is a lack of antecedent basis for “the user” (line 25). There is also a lack of antecedent basis for “the users” (line 29).
It is apparent that the claims are replete with indefinite language and the above
may not be an exhaustive list of the indefinite language in the claims. Applicant is
responsible for reviewing the claims and making all appropriate corrections. Applicant
also needs to maintain claim language consistency to avoid claim ambiguity.
Examiner's Note
No art rejections are currently provided in light of the rejections under 35 USC §112(b) herein.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715